Exhibit 10.29
 
CONSOLIDATED EBITDA
 
Earnings before interest, taxes, depreciation and amortization, non-cash stock
compensation and payments, non-cash charges that do not result in future cash
obligations, any extraordinary or non recurring gains (losses) and any non-cash
transactions (Consolidated EBITDA) is not intended to present a measure of
performance in accordance with accounting principles generally accepted in the
United States (GAAP). Nor should Consolidated EBITDA be considered as an
alternative to statements of cash flows as a measure of liquidity. Consolidated
EBITDA is included herein as means to measure operating performance that
financial analysts, lenders, investors and other interested parties find to be a
useful tool for analyzing companies.
 
The definition of Consolidated EBITDA is defined in the senior secured
convertible notes as a measurement for meeting the notes covenant requirements.
Consolidated Net Debt is defined as the sum of (a) aggregate stated balance
sheet amount of all Indebtedness of the Company plus or minus (b) any adjustment
required to include the Amended Notes at their face amount rather than fair
value that is used for GAAP presentation, minus (c) the aggregate stated balance
sheet amount of unrestricted cash and cash equivalents of the Company in
accordance with GAAP. For the six months ended March 31, 2008, the quotient of
Consolidated Net Debt divided by Consolidated EBITDA for the six month period,
multiplied by two was required to be not less than 5.0 in order for the Company
to be compliant with covenant requirements of the notes. The Company was in
compliance with the required covenant at March 31, 2008.
 
The following table reconciles our consolidated net earnings per GAAP to
Consolidated EBITDA:
 

              Six Months
      Ended
      March 31,
      2008    
Consolidated Net Loss
  $ (4,847 )
Any extraordinary or non recurring gains or losses
       
Loss from disposed operations, net of tax
    1,300  
(Gain) Loss on sale of subsidiaries
    387  
Non-cash charges that do not result in future cash obligations
       
Loss (Gain) from fair value of notes and warrants
    1,210  
(Gain) Loss from Sale of Fixed Assets
    217  
Non-cash expenses associated with stock compensation expense
    376            
Adjusted Net Loss before
  $ (1,357 )
Interest Income
    (504 )
Interest Expense
    3,442  
Income tax expense
    151  
Depreciation Expense
    2,888  
Amortization Expense
    557  
Any non-cash transactions
       
Foreign currency losses
    218  
Adjustments related to Inventory
    374  
Bad Debt Expense
    42  
Hedge or non-hedge derivative adjustments
    —            
Consolidated EBITDA
  $ 5,811            
Other Financial Disclosure Required based on terms of notes:
       
Consolidated Net Interest Expense
  $ 2,938            
Consolidated Net Debt (Total Debt less Cash and Cash Equivalents) at March 31,
2008
  $ 33,125            
Quotient of Consolidated Net Debt divided by 2 times of Consolidated EBITDA
    2.85            
Covenant Requirement — not more than
    5.00  
Covenant Status
    PASSED            



